Case 19-01001-SDM         Doc 29   Filed 03/22/19 Entered 03/22/19 15:02:28           Desc Main
                                   Document     Page 1 of 2


___________________________________________________________________________________
                                        SO ORDERED,




                                                   Judge Selene D. Maddox

                                                   United States Bankruptcy Judge

         The Order of the Court is set forth below. The case docket reflects the date entered.
__________________________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                     )
                                           )
      WILLIE J. JACKSON,                   )                 Case No.:        17-12602-SDM
                                           )
                                           )
             Debtor.                       )                 Chapter 11


WILLIE J. JACKSON,                         )
                                           )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )                 A.P. No.:        19-01001-SDM
                                           )
GUARANTY BANK &                            )
TRUST COMPANY                              )
                                           )
             Defendant.                    )


          ORDER HOLDING ADVERSARY PROCEEDING IN ABEYANCE

       This matter comes before the Court sua sponte. Willie Jackson (the "Debtor") filed
his Complaint for Injunction (Dkt. #1) and Emergency Motion for Temporary Restraining
Order (Dkt. #2) in an effort to stop a foreclosure by Guaranty Bank & Trust Company
("Guaranty"). Later, the Court entered an Agreed Order Resolving Motion for Temporary
Restraining Order ("the Agreed Order") (Dkt. 12), giving the Debtor until March 1, 2019 to
become current on any monthly payments owed to Guaranty. Unhappy with the resolution
negotiated by his attorney, the Debtor, pro se, filed a Motion to Reconsider (Dkt. #15).
The Court held a hearing and granted the Debtor's Motion to Reconsider in part. (Dkt.
#19). Later, the Debtor, pro se, filed a Notice of Appeal of Final Order (Dkt. #21).
Therefore, it is

                                               1
Case 19-01001-SDM    Doc 29      Filed 03/22/19 Entered 03/22/19 15:02:28 Desc Main
                                Document      Page 2 of 2
ORDERED, ADJUDGED and DECREED that all deadlines in this adversary proceeding are
suspended and the adversary proceeding is HELD IN ABEYANCE pending the resolution of
the appeal.

                               ##END OF ORDER##




                                         2
